DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to the communication(s) filed on 02/07/2022.
The claim 15 have been canceled by the applicant.

Reasons for Allowance

Claims 1, 16 and 21 are allowed. The following is a statement of reasons for the indication of allowable subject matter. Claim(s) 1, 16 and 21 are allowed in view of Applicant's amendment, submitted to the Office on 02/07/2022, the present amendments along with applicant’s arguments/remarks made in the amendment overcome the art on record and the updated search. The closest prior art Hong et al. (U.S. Pub. 20170078160) disclose method for processing services and electronic device for the same. Method and techniques for determining the next update time based on the available time of the server when processing a service request of a client in order to disperse the server load and utilize resources of the network more effectively.. Hong in combination with Atherton et al. (U.S. 20150046707) which disclose methods and apparatus for a biometric authentication system fails to suggest the claimed limitations in Claims 1, 16 and 21 of the present application, which introduce a novel and non- allowed. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL RIVAS whose telephone number is (571)270–5590. The examiner can normally be reached on Monday – Friday, from 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272–3179. The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair–direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll–free). If you would like assistance from a .

/RR/
Examiner, Art Unit 2471

/CHI H PHAM/           Supervisory Patent Examiner, Art Unit 2471